Opinion issued June 24, 2004


     









In The
Court of Appeals
For The
First District of Texas




NO. 01-03-00500-CR




JAMES SMITH, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 933187




MEMORANDUM OPINION

          Appellant James Smith pled guilty to aggravated robbery without an agreed
recommendation by the State as to punishment.  The trial court found Smith guilty
and assessed his punishment at eight years confinement.  In one point of error, Smith
contends that his indictment is fundamentally defective in that it fails to describe the
property taken during the course of the robbery.  The State responds that Smith
waived his point of error by not objecting to the error in the trial court. 
          We agree with the State.  Even if the indictment contains an error, Smith cannot
raise the error on appeal because he did not file a motion in the trial court, pointing
out the defect.  See Tex. Code Crim. Proc. Ann. art. 1.14 (Vernon Supp. 2004);
Tex. R. App. P. 33.1; Sanchez v. State, 120 S.W.3d 359, 367 (Tex. Crim. App. 2003)
(any error in the charging instrument must be objected to in a timely and specific
manner, and any unobjected-to error in the instrument is not “fundamental”).  We
therefore affirm.
 
 
Conclusion 
          We affirm the judgment of the trial court.
 

                                                             Jane Bland
                                                             Justice
 
Panel consists of Chief Justice Radack and Justices Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).